Citation Nr: 1625052	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-33 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to claimed malaria.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was previously represented by the Florida Department of Veterans Affairs.  In November 2012, he changed his representation to the American Legion.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that additional evidence was associated with the claims folder after the November 2012 statement of the case, including a February 2016 VA examination; military personnel records, and VA treatment records dated from October 2010 to February 2016.  However, the Veteran provided a waiver for the Agency of Original Jurisdiction's initial consideration of this evidence.  See March 4, 2016 Statement in Support of Claim; March 2016 Board Hearing Transcript, page 8-9; March 21, 2016 Statement in Support of Claim; 38 C.F.R. § 20.1304(c).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for rheumatoid arthritis, to include as secondary to claimed malaria, be withdrawn.

2.  In March 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for malaria be withdrawn.

3.  Bilateral hearing loss as likely as not was incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for rheumatoid arthritis, to include as secondary to claimed malaria, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rheumatoid Arthritis and Malaria

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In March 2016, the Veteran submitted a statement requesting that his appeals of the issues of entitlement to service connection for rheumatoid arthritis, to include as secondary to claimed malaria, and entitlement to service connection for malaria be withdrawn.  On the same day, the Veteran testified on the record that he wished to withdraw his service connection claims for rheumatoid arthritis and malaria.  See March 2016 Board Hearing Transcript, page 8-9.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these appeals, and they are dismissed.

Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, which includes sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the March 2011 VA examination show that the Veteran has bilateral hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran testified that he was exposed to noise from engines and the firing of weapons when he flew helicopters in Vietnam.  See March 2016 Board Hearing Transcript (Tr.), page 4-5.  He did not wear hearing protection during these activities.  See Tr., page 4.  The Veteran's DD 214 lists his military occupational specialty as an aviation maintenance specialist and reflects that he was awarded the Army Aviator Badge.  Military personnel records also confirm that the Veteran flew helicopters.  The Board finds that the Veteran's reports of in-service noise exposure are credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

A review of the Veteran's service treatment records (STRs) reveals that the audiological evaluation from the Veteran's July 1967 enlistment examination documented that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
/
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
/
15 (20)

It is important to note that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left in each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO--ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO--ANSI standards and are represented by the figures on the right in each column in parentheses.

In a subsequent February 1968 service examination, the pure tone thresholds, in decibels, were documented in the audiological evaluation to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
/
5
LEFT
0
0
0
/
5

The audiological evaluation from another service examination conducted in November 1968 reported that the Veteran's pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
5
5
LEFT
-5
0
0
5
10

The values reported in the audiological evaluation from a December 1968 service examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
5
5
LEFT
-5
0
0
5
5

In the corresponding Reports of Medical History from July 1967, February 1968, and November 1968, the Veteran denied having hearing loss.

Later in August 1970, a service examination documented that upon audiological evaluation, the pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
/
25
LEFT
10
0
/
25
20

At the time of the Veteran's September 1971 separation examination, the audiological evaluation noted that his pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
25
LEFT
5
5
5
20
25

The Veteran testified that he constantly heard ringing, buzzing, and hissing during service, but he did not seek treatment for these issues.  See Tr., page 5-6.

The Veteran worked in healthcare after service, and he denied receiving exposure to loud noises following his separation.  See Tr., page 6.  During the Veteran's March 2011 VA examination, the audiological evaluation reported that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
55
LEFT
20
20
25
60
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

In a subsequent February 2016 VA examination, the audiological evaluation reported that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
55
LEFT
10
15
30
65
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.  The diagnosis was still bilateral sensorineural hearing loss.

Regarding the question of nexus, the March 2011 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of noise exposure during service.  The examiner relied on the Institute of Medicine's conclusion that there was no sufficient scientific basis for the existence of delayed onset hearing loss based on the current knowledge of cochlear physiology.  However, the examiner added that the Institute of Medicine did not rule out the possibility of delayed onset hearing loss.

The February 2016 VA examiner opined that the Veteran's bilateral hearing loss was at as least likely as not caused by or a result of his active service.  The examiner noted that the Veteran's service examinations from July 1967, February 1968, November 1968, December 1968, August 1970, and September 1971 showed normal hearing.  However, the Veteran's separation examination revealed that there had been a shift greater than 10 decibels at more than one frequency.  Noting that the threshold shift occurred at high frequencies, the examiner explained that it is these frequencies that are most commonly affected as a result of hearing loss from noise exposure.  The examiner also concluded that the threshold shifts supported the Veteran's reports of in-service noise exposure.

The Board finds that the February 2016 opinion is highly probative as it is based on clinical data and other rationale.  In addition, the conclusion is supported by the evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Although the March 2011 VA examiner cited medical literature in his rationale, the examiner failed to address the significance of the threshold shift that occurred during the Veteran's service.  It is noted that it is unclear whether ISO or ANSI units were measured in the July 1967 enlistment examination, however, upon testing in February 1968 (one month after entering service) and in November 1968, the results were the same and threshold shifts are present as noted by the February 2016 examiner.  Thus, the opinion is based on an accurate factual premise.  As a result, the Board finds that the February 2016 VA medical opinion has greater probative value than the opinion from the March 2011 VA examiner.  Thus, the most probative evidence of record supports a finding that the Veteran's bilateral hearing loss was caused by his in-service noise exposure.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal regarding the issue of entitlement to service connection for rheumatoid arthritis, to include as secondary to claimed malaria, is dismissed.

The appeal regarding the issue of entitlement to service connection for malaria is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Regarding the issue of entitlement to service connection for a lumbar spine disorder, the Board finds that a remand is necessary to provide the Veteran with an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA examination in connection with the Veteran's claim was conducted in December 2010.  The VA examiner diagnosed the Veteran with severe degenerative disc disease of the lumbar spine with left lower extremity radiculopathy, and she opined that this disorder was less likely as not caused by or the result of the acute cervical strain that occurred during service.  The Board notes that the Veteran was diagnosed with acute cervical strain after being involved in an October 1968 helicopter crash.  See October 1968 STR.  However, the examiner did not address the Veteran's contention that two in-service helicopter crashes, rather than his in-service cervical strain, caused his lumbar spine disorder.  See September 2012 Statement in Support of Claim.  The examiner also pointed to the fact that there were normal x-rays in October 1968, but did not explain why this finding was significant.  See 38 C.F.R. § 3.303(d).  In addition, Army aircraft accident reports concerning the October 1968 and May 1969 helicopter crashes, including a description of the impact of their landings, have been associated with the record since the December 2010 VA medical opinion.  On remand, the examiner should address this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or authorize the release of any outstanding medical records pertaining to treatment for his lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  The AOJ should also secure any outstanding, relevant VA medical records.

3.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's lumbar spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's severe degenerative disc disease of the lumbar spine with left lower extremity radiculopathy manifested in service or is otherwise causally or etiologically related to his military service, to include the October 1968 and May 1969 helicopter crashes therein.  See December 1968 Aircraft Accident Investigation Report concerning the October 1968 helicopter crash; July 1969 Army Aircraft Accident Report concerning the May 1969 helicopter crash; the Veteran's March 2016 testimony that after the two helicopter crashes, he had pain in the lumbar area and symptoms of sciatica; the Veteran's March 2016 testimony that he rested for a few days after the May 1969 helicopter crash instead of seeking treatment; the Veteran's March 2016 testimony that his low back symptoms have continued since the time of his military service.

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


